Exhibit 10.28

 

Amended and Restated Change of Control and Involuntary Termination Protection
Policy

Participation Agreement

 

This Amended and Restated Participation Agreement (this “Agreement”) is made and
entered into as of November 21, 2016 by and between Anthony Noto on the one
hand, and Twitter, Inc. (the “Company”) on the other.  This Agreement shall
amend and supersede that certain Change of Control Severance Policy
Participation Agreement (and the Policy governing that agreement) by and between
Mr. Noto and the Company, dated June 30, 2014.  

 

RECITALS

 

The Company adopted a Change of Control and Involuntary Termination Protection
Policy (the “Policy”) to assure that the Company will have the continued
dedication and objectivity of the participants in the Policy.

 

The Company has designated you as eligible for protection under the Policy and
this Agreement, subject to your qualifying as an Eligible Employee.

 

Unless otherwise defined herein, the terms defined in the Policy, which is
hereby incorporated by reference, shall have the same defined meanings in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

COC Qualified Termination.

You have been designated as an Eligible Employee for COC Qualified Terminations
in the Policy, a copy of which is attached hereto, subject to your satisfying
the criteria of being an Eligible Employee on the date of a COC Qualified
Termination.  

The terms and conditions of your participation in the Policy are as set forth in
the Policy.

Your equity vesting benefit shall be

100%

Your percentage of Base Salary shall be

100%

Your COBRA benefit shall be

12 months

Non-COC Qualified Termination.

If your employment is terminated by you or the Company in an Involuntary
Termination that is a Non-COC Qualified Termination, you will be entitled to the
following benefits, subject to your compliance with the Policy:

 

Your equity vesting benefit shall be

no less than 12.5% as determined by the Compensation Committee based on the
facts and circumstances

Your percentage of Base Salary shall be

100%

  

--------------------------------------------------------------------------------

Exhibit 10.28

Your COBRA benefit shall be

6 months

 

Other Provisions.

 

You agree that the Policy constitutes the entire agreement of the parties hereto
and supersedes in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties, and shall specifically supersede any severance and/or
change of control provisions of any offer letter, employment agreement, or
equity award agreement entered into between the you and Company.

 

This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same
instrument.  

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

TWITTER, INC.

ELIGIBLE EMPLOYEE

 

ANTHONY NOTO

By: /s/ Jack Dorsey

Signature: /s/ Anthony Noto

 

 

 

 

 

 

 

 

 

[Signature Page of the Participation Agreement]

  